Pfeifer, J.,
dissenting.
{¶ 16} Dodge ball. Capture the Flag. Red Rover. Freeze Tag. Today the majority makes a strange addition to the list of fondly remembered childhood games: nail hammering. What’s next on the list of spectator sports — mowing the lawn, draining the septic tank, or digging a ditch? The simple fact that a child is engaged in something does not necessarily make that activity a sport or a recreational activity. The majority stretches much too far to include the activity of the children in this case within the coverage of Marchetti v. Kalish (1990), 53 Ohio St.3d 95, 559 N.E.2d 699; and Thompson v. McNeill (1990), 53 Ohio St.3d 102, 559 N.E.2d 705.
Dyer, Garofalo, Mann & Schultz, John A. Smalley and Devon A. Stanley, for appellees.
Young & Alexander Co., L.P.A., and Mark R. Chilson, for appellants.
{¶ 17} This is not to say that Christopher Craycraft should be found liable for negligence. Tort law already offers protection for children from being found negligent for doing the things kids do. This court has held:
{¶ 18} “Children are not chargeable with the same care as persons of mature years. Although children are required to exercise ordinary care to avoid the injuries of which they complain, such care, as applied to them, is that degree of care which children of the same age, education, and experience, of ordinary care and prudence, are accustomed to exercise under similar circumstances.” Cleveland, Cincinnati, Chicago & St. Louis Ry. Co. v. Grambo (1921), 103 Ohio St. 471, 134 N.E. 648, paragraph one of the syllabus.
{¶ 19} The protection is even greater for younger children. This court has also held that “[a] child under seven years of age is, as a matter of law, incapable of negligence.” DeLuca v. Bowden (1975), 42 Ohio St.2d 392, 71 O.O.2d 375, 329 N.E.2d 109, paragraph one of the syllabus.
{¶ 20} Tort law provides enough protection to children without shoehorning every activity involving children within the protections accorded to participants in sporting activities. Moreover, the majority does not limit its nail-hammering defense to children. Would or should the majority have been so quick to recognize nail hammering as a recreational activity had one of Craycraft’s parents been doing the hammering? An expanded definition of what constitutes a recreational activity is expansive for everyone, not just children.